Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s filing on May 28, 2021.  Claims 1-20 are pending.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C.119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 65/514547 and 15/990951, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The claimed limitations directed to selecting points of interest in a second venue are not disclosed in the earlier applications.  

Claim Objections
Claims 3-4, 11-12 and 19 are objected to because of the following informalities: 
Claim 3 recites the limitations “the first set of selectable venue-specific graphical elements” and “the first set of selectable venue-specific graphical elements”.  Claim 3 is dependent on claim 1, which introduced “a first set of selectable venue-specific graphical elements”, and made secondary reference to “the first set of venue-specific graphical elements”.  The secondary references must be consistent in the use of the word “selectable”.  Either form is proper, but they must be the same throughout the claim. 
Claim 4 recites the limitation “the second set of selectable venue-specific graphical elements”.  Claim 4 is dependent on claim 1, which introduced “a second set of selectable venue-specific graphical elements” and made secondary reference to “the second set of venue-specific graphical elements”.  The secondary references must be consistent in the use of the word “selectable”.  Either form is proper, but they must be the same throughout the claim. 
Claim 11 recites the limitations “the first set of selectable venue-specific graphical elements” and “the first set of selectable venue-specific graphical elements”.  Claim 11 is dependent on claim 9, which introduced “a first set of selectable venue-specific graphical elements”, and made secondary reference to “the first set of venue-specific graphical elements”.  The secondary references must be consistent in the use of the word “selectable”.  Either form is proper, but they must be the same throughout the claim. 
Claim 12 recites the limitation “the second set of selectable venue-specific graphical elements”.  Claim 12 is dependent on claim 11, which introduced “a second set of selectable venue-specific graphical elements” and made secondary reference to “the second set of venue-specific graphical elements”.  The secondary references must be consistent in the use of the word “selectable”.  Either form is proper, but they must be the same throughout the claim. 
Claim 19 recites the limitations “the first set of selectable venue-specific graphical elements” and “the first set of selectable venue-specific graphical elements”.  Claim 19 is dependent on claim 17, which introduced “a first set of selectable venue-specific graphical elements”, and made secondary reference to “the first set of venue-specific graphical elements”.  The secondary references must be consistent in the use of the word “selectable”.  Either form is proper, but they must be the same throughout the claim. 
Claim 20 recites the limitation “the second set of selectable venue-specific graphical elements”.  Claim 20 is dependent on claim 19, which introduced “a second set of selectable venue-specific graphical elements” and made secondary reference to “the second set of venue-specific graphical elements”.  The secondary references must be consistent in the use of the word “selectable”.  Either form is proper, but they must be the same throughout the claim. 
Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the display”.  There is insufficient antecedent basis for this limitation in the claim.  A “display” is introduced in claim 3.
Claims 2-8 are rejected for incorporation of the errors of the base claim by dependency.
Claim 3 recites the limitation “a display of the computing device”.  Claim 3 is dependent on claim 1, which previously recited “the display”.  It is unclear, and therefore indefinite, if these are the same display.
Claim 4 recites the limitation “the second plurality of categories of indoor points of interest”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “the second indoor map”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 5 is dependent on claim 1.  A “second indoor map” is introduced in claim 4.  Claim 5 may have been intended to be dependent on claim 4.
Claim 6 recites the limitation “the second indoor map”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 6 is dependent on claim 1.  A “second indoor map” is introduced in claim 4.  Claim 6 may have been intended to be dependent on claim 4.
Claim 6 recites the limitation “the display”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 6 is dependent on claim 1.  A “display” is introduced in claim 3.
Claim 6 recites the limitation “the second display area”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 6 is dependent on claim 1.  A “second display area” is introduced in claim 3.
Claim 9 recites the limitation “the display”.  There is insufficient antecedent basis for this limitation in the claim.  A “display” is introduced in claim 11.
Claims 10-16 are rejected for incorporation of the errors of the base claim by dependency.
Claim 11 recites the limitation “a display of the computing device”.  Claim 11 is dependent on claim 9, which previously recited “the display”.  It is unclear, and therefore indefinite, if these are the same display.
Claim 12 recites the limitation “the second plurality of categories of indoor points of interest”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “the second indoor map”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 13 is dependent on claim 9.  A “second indoor map” is introduced in claim 12.  Claim 13 may have been intended to be dependent on claim 12.
Claim 14 recites the limitation “the second indoor map”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 14 is dependent on claim 9.  A “second indoor map” is introduced in claim 12.  Claim 14 may have been intended to be dependent on claim 12.
Claim 14 recites the limitation “the display”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 14 is dependent on claim 9.  A “display” is introduced in claim 11.
Claim 14 recites the limitation “the second display area”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 14 is dependent on claim 9.  A “second display area” is introduced in claim 11.
Claim 17 recites the limitation “the display”.  There is insufficient antecedent basis for this limitation in the claim.  A “display” is introduced in claim 19.
Claims 18-20 are rejected for incorporation of the errors of the base claim by dependency.
Claim 19 recites the limitation “a display of the computing device”.  Claim 19 is dependent on claim 17, which previously recited “the display”.  It is unclear, and therefore indefinite, if these are the same display.
Claim 20 recites the limitation “the second plurality of categories of indoor points of interest”.  There is insufficient antecedent basis for this limitation in the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A. BERNS whose telephone number is (313)446-4892. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL BERNS
Primary Examiner
Art Unit 3666



/MICHAEL A BERNS/Primary Examiner, Art Unit 3666